Title: To Thomas Jefferson from John Stokely, 14 February 1807
From: Stokely, John
To: Jefferson, Thomas


                        
                            
                     Sir
                            
                            George Town Febr 14th 1807
                        
                        
                  Being indisposed and ever inclined to amusents that are
                            useful, I though a Stranger to you, take the liberty to address you, well aware of the great task imposed on you, of the
                            dificualty of Performing that task, with General satisfaction, & the Imposibility of pleasing all. This subject
                            concerning Mr. Burr having become serious I have devoted a rainey day to it, not doubting but you will give to my
                            observations, Such credit and considerations as to your Wisdom may seem consistent. I have ever had an Abhorance to large
                            navies, standing armies, and Heredetary authorities—experience shows that there are few who can bear, even for afew years
                            authority, without attaching to it offensive haughtiness. Therefore a Chief Magestrate ought to have his ear ever open to
                            the voice of civil, private Citizens, as these eirs are generally hid from him. I was in the strugle through most of the
                            revolutionary war against Great Britain. I have experienced in several Instances the Insolence & abuse of that nation.
                            Since our successes ought forever to be remembered with Gratefulness to our allies and to our
                            Patriotic writers Mr. Paine for one, but both is execrated by most of our Charitable Christians, and
                            all our noble Feds. I hope ever to enjoy the Government that rests its confidence on the wisdom or strenth of its
                            Citizens; believing that, that sistem combined with time will distroy the most malignant Prejudices and Produce that
                            friendship and harmony that I have never found so pure and perfect any where, as in New or Wilderness countries—which is
                            truly desirable—I hope ever to hear the sycophant denounced, and See the disorderly & Impertinent meet with scorn—it
                            was from an Interest my fellow Citizens anticipated by opposing foreign Tyrany, and forming a liberal compact, that My country
                            became free, and altho it has afforded me but little Honor or Profit, except that of Independence of expression, (I esteem
                            it a Sacred Jewel), it is a real filicity viewing mankind generally The Clergy and other Tyrants, rob them of even the
                            preveledge of thinking, many of that discription are yet found amongst us—It was not by the Prejudice of youthful
                            Education, nor by force of arguments but it was by the light of the Great Spirit (as the Indian says) I was made a
                            Republican, and by the Same authority, I hope ever to enjoy the Previledges of a freeman. Though Calumny must in a degree
                            be tolerated in a republic & Tho it is sometimes fatal to Innocence, or Virtue, and Though I have felt the bitterness of
                            itsting, Still I had reather Tollerate that evile, than to Commission afare warse, viz, to Shield the Baset of Vices,
                            with authority—When the people outgrow their Prejudices a little more, they will discover, what falshood, restrained only
                            by Virtue & Truth, is Capable of doing, & its influence will have but little weight. conspicuous Charracters are but
                            little effected by these Speculative falshood now.—The people of america I believe have a Correct Idea of the maxem that a
                            King cannot do wrong. They find that by changing the authority and title of the Same person to that of a President for
                            four years, that he is never right (if envy and falshoods are listened to). It is well to recolect that we are all
                            falliable, Particularly when a Person is Impeled to take hearsay for his guide as a Chief magestrate in many instances
                            must do in So extensive a Teritory as ours. Your Idea, that the western people are generally republicans I am confident
                            is Correct: and that at this time they would dispise any thing, that they would conceive, might tend to Subvert our
                            Government; or divide the Union: Tho many of them admit that Mr Burr has been abused, Particulary on account of the duel,
                            They truly are spiritedly opposed to his interprise—Solomon Says oppresion will make awise man mad. I believe it will
                            qualify most men for mischevious acts. Sir, neglect is often more vexatious than open Insult, especially with a man of
                            sinsibility & spirit. It is easy to be mistaken, I may be wrong, but I believe Mr Burr has weighty friends in many
                            Parts of the Union, even in the City of Washington it is believed (by more than myself) he has friends. Therefore the more
                            Vigilence & exertions ought to be used to suspend his opperations—doubtful of consequences I take the liberty to make
                            some animadversions conserning the premises as it does not appear that Mr. Mead has yet got Burr in the Callaboos—Mr
                            Burr is a man of unquestionable Tallents and Spirit, and has with him men of address & resolution who I believe are
                            acquaint, with Govr. Mead and will probably find away to avert his Blows. They have the allarm, your Proclamation Sir,
                            gave it. Pardon me I donot mean offence, but I mean to tell you things that many, Through Politeness would not—that
                            Proclamation was Viewed, by Some Citizens like a Blank Prosses, to be filled with any name or names according to the
                            Passions of those in whose hand it might happen to fall (at the resque of the filler nevertheless) & this might have
                            been a costly affair, to an Innocent and will meaning citizen as appears. For Instance, several days Subsequent to issuing
                            of orders by the secretary of State for the calling out an armed force, in the Vicinity of my residence, but a day or Two
                            Previous to the arival of them orders at that place. Comfort Tyler, Harmon Blannerhassett & Co. being apprised of the law of Ohio State, Started down Ohio about midnight; a
                            Small Party of my neighbouring Citizens (who were convinced of the Base intentions of this Tyler &c.) roused by
                            Patriotic motives, Eirly the next day, & Pursued (these conserts of Burr’s) on horse Back near an hundred miles down
                            Ohio Tho fortunately did not overtake the Burrites. I say this appears fortunate because it seems probabel that the Toyl
                            danger or Expence of these good Citizens would have been rewarded by afew writs from the Federal Court on their Backs,
                            for Fals Imprisonment Riot &c. The defending these Suits (seting aside damages) at a distance of 3 or 400 Miles
                            would have been ruinous to some Poor Citizens. when it appears that Burr has friends that Probabelly would have prosecuted
                            such Suit or Suits with regor. on inquirey at Some of the Public offices it appears, that those acts of these men, my
                            neighbours, are not Sanctioned by Government, as they Voluntiered themselves in that service, Previous to receiving
                            official authority. If men cannot be reimbursed their necessary expences, on Such Services it would not be reasonable to
                            Suppose they would be reimbursed defencive expences, of any such Suit, as might be or have been commenced against them or
                            Either of them—now Sir instead of deneying men their necessary subsistance & wages too, for Services acknowledged to be
                            Essential for the Public good, in a Government (dependant on the good will of the People) would it not better comport with
                            Sound Policy, to reward such servants Liberally, & further to Indemnify them from any harm that might incur by such
                            officious and Laudible Services, and even allow the heirs of every militia man kill’d, in such service a Bounty. Instead
                            of damning them with Poverty, would it not be both Justice and Policy to make such provisions (If such could be made) I
                            believe some Suits will be brought against some of my neighbours for acts honistly meant for the good of the government
                            & to frustrate Mr Burrs Intentions. I myself however am not exposed to any, nor have I any claim on our Government for
                            money. But Sir I have in two Instances been Imposed on by this kind of nicety, once Greviously too, this happened under
                            Mr Washingtons Administration when the Executive was Idolised!—I mention these things lest they might escape your notice,
                            as they are Small.—Springs, form creeks, and a number of Creeks will make a river. so Sir a number of small abuses may
                            create a General dissatisfaction—Error, will still be error be it never so told or So long Sanctioned by Laws or Custom—Encomiums in some instances are ruinous. It shuts they eyes against the light of Instruction and shuts the Ear against the
                            Voice of truth and reason. The Washingtonion administration was forewarned of the danger to which St Clears army was
                            exposed time enough to have prevented that defeat: but The High confidence in that Genl. & his Army, and a deaf ear to
                            the Information which was accidentally obtained and officiously, gave that Admrn. Produced that defeat—I hope a
                            similar mistake does not Exist now What the real intention of Mr Burr is or has been is hard to know, his Intentions
                            seems to me; to be enveloped in mistry, but it certainly had, a verry hostile aspect, & I must think it would have been a
                            prudent act, to have Investigated his conduct before he Passed Massaac—We have had a Great nois in Opposition to Mr
                            Burr’s Project, but nothing seems to face him with a Countenance of Terror. Paper Walls are weak forts! Should a
                            disafection Exist in the Vicinity of N. Orleans, and Orleans be his Object Intrigue, combined with a dark night might
                            possess him of it. Some young Gentlemen from Pitsburg, of Burrs Party who was arested in Wood County, & acquited,
                            ascerted Publickly, as I am well informd; that your Proclamation was not intended to be before them. This ascertion some
                            credited, but most well disposed Citizens did not. my neighbours believed that the Proclamation would reach Cincenatta
                            Before Tyler, Blannerhassett, & Co. could Pass that place. but it happened not to be the case. & it appears that
                            Mr Burr & his Party, or at least a number of men With him, on the 5th of January Pass’d Massaac and that the
                            Proclamation had not arive there then. This in a degree would Give fesability to the above recited ascertion. Massaac
                            being a Commanding Post, Imediatly on the way that Burr & his forces must enevitably go. as it was well known they meant
                            going by watter. would it not have been Important, to have forwarded Instruction Hastily to that which I believe is the
                            only, Garrison on Ohio with a Competent force to have aided that Garrison in arresting the Progress of the Conspirators,
                            If such they were in Reallity accounted! a Spark may be quinch’d by a few drops, but delay may give it growth, to an
                            Iresistable conflagration. & Sir notwithstanding the sencar attachment of the western people to the Present
                            administration, some have had Suspicions, and may Probabelly yet retain them, that Burr’s Project had, the (secreet)
                            sanction, of the Executive, and Sir, untrue as These conjectures may be, Should Mr. Burr’s object be Orleans, & Should
                            he happen to take it (even by force) it will give him much Influence. admiting that a Genl. Belief should prevale, that
                            the Executive was Earnestly opposed to him, it would Sanction the doctrine, of the Feds. “that our Government has no
                            Energy.” I hope there is no danger, but should Burr take Orleans, it will Probabelly convulse the whole Union, & Produce
                            a Stuborn disaffection in the west, as many of them Citizens believe that their Prosperity is envyd by the East. Should
                            such a Misfortune take place, It would be Policy to have it reclaim’d by Eastern forces. (In my oppenion) Soon as
                            Possible!—I communicated my oppenion conserning the Premises to the Secretary of war (in Substance) Eirly in Novr.—Genl. Meggs told me, he had also wrote to the Secretary recommending an armed Pursuing force. I Presume Sir you will
                            excuse the frankness of my Observations, as its the Language of Freedom, & Custom of the Country to which I belong where
                            like the hills we wear the Green Garb of nature—A thirst for Power, & the abuse of Delegated authorities, ever has
                            destroy’d republics & I fear before long will destroy the Government of Happy America! Though it
                            shall not be with the approbation, of your 
                  Obdt. Servt.
                        
                            John Stokely
                            
                        
                    